Citation Nr: 1423109	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss and tinnitus.  See May 2012 VA examination report and July 2011 private medical report; see also Shade v. Shinseki, 24 Vet. App. 110 (2010).


FINDINGS OF FACT

1.  An April 2010 rating decision denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the April 2010 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Bilateral hearing loss had its onset during service.  

4.  An April 2010 rating decision denied service connection for tinnitus.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

5.  The evidence submitted since the April 2010 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

6.  Tinnitus had its onset during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).

3.  New and material evidence has been submitted, and the Veteran's claim of tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran contends that his bilateral hearing loss and tinnitus are due to in-service acoustic trauma.  The evidence confirms that he was exposed to in-service acoustic trauma and that he is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  

The Board acknowledges that the May 2012 VA examiner submitted a negative nexus opinion in regard to the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The examiner's rationale was that hearing loss was within normal limits at the entrance and exit examinations.  Contrary to the examiner's understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  A review of the service treatment records shows that the Veteran's hearing acuity decreased during his time in service.  

In regard to tinnitus, the examiner's rationale was that there were no complaints of tinnitus noted in the claims file.  However, the Board finds that the Veteran is competent to report ringing in his ears since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the VA examiner's opinion does not consider all pertinent facts and lay statements and does not provide a complete, thorough, and detailed rationale supporting the conclusion made in regard to hearing loss and tinnitus, this opinion cannot serve as the basis of a denial of entitlement to service connection.

Moreover, a July 2011 opinion by the Veteran's private treatment provider, Alison LeGrand Benner, Au.D CCC-A, stated that the Veteran's tinnitus and hearing loss is related to his military noise exposure.  Thus, the Board finds this opinion to be the most probative evidence of record.  As such, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.










ORDER

New and material evidence having been submitted, the claim for service connection for hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the claim for tinnitus is reopened.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


